                       Case 19-50558-BLS          Doc 27      Filed 10/01/20        Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                                   District of Delaware
                               824 Market Street, 3rd Floor
                                  Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

        Plaintiff                                          Adv. Proc. No.: 19−50558−BLS

        vs.

Provident Trust Group, LLC, Administrator and
Custodian for the Benefit of Claro Chen IRA & Claro
Chen

        Defendant(s)

                                               ENTRY OF DEFAULT

      It appears from the record that the following defendant(s) failed to plead or otherwise defend in this case as
required by law.

           Defendant's Name: Provident Trust Group, LLC, Administrator and Custodian for the Benefit of
           Claro Chen IRA & Claro Chen




        Therefore, default is entered against the defendant(s) as authorized by Federal Rule of Bankruptcy Procedure
7055.




                                                                    Una O'Boyle, Clerk of Court


Date: 9/29/20                                                   By: Sherry J. Stiles, Deputy Clerk




(VAN−431)
                                 Case 19-50558-BLS                      Doc 27          Filed 10/01/20              Page 2 of 3
                                                                United States Bankruptcy Court
                                                                     District of Delaware
Goldberg,
      Plaintiff                                                                                                          Adv. Proc. No. 19-50558-BLS
Chen,
      Defendant
                                                      CERTIFICATE OF NOTICE
District/off: 0311-1                                                    User: Sherry                                                                Page 1 of 2
Date Rcvd: Sep 29, 2020                                                 Form ID: van431                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 01, 2020:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
ust                     + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                          Sep 29 2020 20:48:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                    Caleb Boggs Federal Building, 844 King Street,
                                                                                                                    Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                    19801-3519
ust                     + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                          Sep 29 2020 20:48:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                    J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                    Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                    19801-3519

TOTAL: 2


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 01, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 29, 2020 at the address(es) listed
below:
Name                                Email Address
Bradford J. Sandler
                                    on behalf of Plaintiff Michael Goldberg bsandler@pszjlaw.com

Bridget Gallerie
                                    on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com
                          Case 19-50558-BLS                 Doc 27         Filed 10/01/20   Page 3 of 3
District/off: 0311-1                                        User: Sherry                                   Page 2 of 2
Date Rcvd: Sep 29, 2020                                     Form ID: van431                               Total Noticed: 2
Colin Robinson
                           on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com

Colin R. Robinson
                           on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com


TOTAL: 4
